DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-14, are drawn to a method of determining a Raman spectrum of a mineral, comprising: illuminating a sample holder area having no sample therein for a blank illumination duration with monochromatic light having a wavelength.
Group II, claims 15-27, are drawn to a method for identifying a mineral from its Raman spectrum, comprising: receiving into a computer memory a Raman spectrum data of an unknown mineral.
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature of the Group I invention: illuminating a sample holder area having no sample therein for a blank illumination duration with monochromatic light having a wavelength; 
illuminating a mineral sample in the sample holder area for a first illumination duration with monochromatic light having a wavelength which is the same as the wavelength of the monochromatic light used to illuminate the sample holder area having no sample therein for the blank illumination duration; collecting a first scattered light resulting from the first illumination duration using the at least one Raman spectrometer detector; executing software in a digital computer to determine a first Raman spectrum data corresponding to the first scattered light; and executing software in a digital computer to determine a true Raman spectrum data determined by a difference between the first Raman spectrum data and the blank spectrum data as claimed therein is not present in the invention of Group II. The special technical feature of the Group II invention: receiving into a computer memory a Raman spectrum data of an unknown mineral; comparing the Raman spectrum data to one or more reference spectra via the following steps: calculating an identification score for each reference spectrum relative to the unknown mineral Raman spectrum data using a formula that includes both a coincident-peak term and a missing-peak-penalty term; sorting the calculated identification scores in descending order; and outputting the sorted identification scores for viewing by a user as claimed therein is not present in the invention of Group I.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of determining a Raman spectrum of a 
Specifically, US 2013/0321793 to Hamilton et al. teaches determining a Raman spectrum of a mineral (Paras. [0045), [0047)).
Since none of the special technical features of the Group I or II inventions are found in more than one of the inventions, unity of invention is lacking.

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886